On order of the Court, the application for leave to appeal the March 29, 2018 *659order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the March 29, 2018 order of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in In re Jackson (Court of Appeals Docket No. 339724). After In re Jackson is decided, the Court of Appeals shall reconsider the defendant's application for leave to appeal, including whether it is necessary to remand this case to the Wayne Circuit Court for a ruling on the defendant's December 9, 2016 motion for reconsideration. The motions for appointment of counsel, to compel production of documents, to make video recordings available, and for additions are DENIED.